DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25APR2022 has been entered. 
Response to Arguments
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claim 2-3 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claim 2-3 have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 5-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim1 amendments. 
Applicant argues the cited prior art fails to disclose, teach or suggest the limitations of claims 1, 5, 19 and 20.  Examiner notes that Applicant makes no specific arguments against claims 6-19. 
Regarding Claim 1, Applicant argues the cited combination of prior art fails to teach the currently amended claims.  Examiner reminds Applicant that the currently amended claims were not available for examination when the previously amended claims were examined, and therefore arguments against the previously cited prior art rejections of the previously amended claims cannot apply to the currently amended, and unexamined, claim amendments. 
Applicant further argues that the seal elements of Eicher could not function as interpreted by the Examiner.  Examiner notes that any material placed between an element and its outer environment would be considered as, and therefore function as, a seal.  Examiner further notes the sealing function of the seal claimed in claim 1 has not been limited in any way beyond the nomination of the noun and therefore any element separating the ball bearing form the outer environment surrounding it would effectively constitute a seal. 
Applicant further argues that “where alleged prior art devices would become sticky and even unusable” (Applicant Remarks, Page 9, last paragraph), and “One problem with grinders such as those depicted in Witko and Moneta is the buildup of sticky residue over time (Applicant Remarks, Page 11, Ln 1-2).  Applicant presents no evidence that the prior art has been tested and proven to function as claimed.  Applicant’s statement is therefore considered opinion and as such cannot be relied upon to refute factual evidence in the art record. 
Applicant further argues (Applicant Remarks, Page 11, Ln 3-5, below figure) the structure of the previously recited prior art fails to prevent “buildup of sticky residue” (Applicant Remarks, Page 11, last two lines).  Examiner notes that Applicant fails to cite a nexus between the claimed deficiency of the previously recited prior art and the claims.  No claim limitation requires any structure preventing “buildup of sticky residue”. 
Regarding Claim 5, Applicant argues The cited prior art Franchet fails to teach bearing tracks.  As stated in the prior rejection, and as stated below, Franchet is not relied upon for teaching bearing tracks.  Applicant is reminded that piecemeal argument against multiple references is improper when the references have been combined to reject claim limitations. 
Regarding Claim 19, Applicant argues the cited prior art Eicher fails to teach ceramic ball bearings.  Eicher teaches “In the example embodiment which is shown, the output toothing is provided on a grinding ring mount 19, within which the grinding ring 8, which is preferably made from ceramic or metal, is held in a rotatably fixed manner“ (Para 0032], Ln 9-13).  Eicher teaches ball bearings (22) Para [0033], Ln 2-4.  Eicher is not explicit to the material of the ball bearings, however, as is well known in the art, ball bearings are known to be made of many different materials selected for the particular use in which they are employed, including ceramic, as evidenced by Lewis, as stated below.  Examiner provides this evidenciary reference as further support for the previous rejection of Claim 19. 
Regarding Claim 20, Applicant argues the cited prior art Moneta fails to teach polymer ball bearings.  As stated above with regard to Claim 19, Eicher teaches ball bearings, Moneta teaches polymer bearing elements and as evidenced by Lewis, as stated below, polymer material is a well known material for use in ball bearing manufacture.  Examiner provides this evidenciary reference as further support for the previous rejection of Claim 20. 
Response to Affidavit
The affidavit filed 11OCT2022 is insufficient to overcome the rejection of claims 1-3, 5-20 based upon 35 USC 103 Rejection of Claims 1-3, 5-20 under Witko, in view of Moneta, as set forth in the last Office action because: 
1) claims (Affidavit, Para 3) of use of “grinders similar to those described by Witko and Moneta” fail to provide evidence of fair examples of those devices previously recited as prior art and therefore the statements of “similarity” are given weight of opinion of interested parties; see MPEP 716.01 (c). 
2) facts presented are not germane to the rejection at issue, claims of failure of examples of previously recited prior art to function in a manner not claimed (Affidavit, Para 4-6) (e.g., “sticky residue buildup” results as a function of use, or required cleaning by users). 
3) facts presented are not germane to the rejection at issue, namely that previously recited prior art Dukat fails to disclose a reason for the gap cited at Col 11, Ln 56-58 (Affidavit, Para 7).  Examiner notes that Dukat is not relied upon for rationale for a structure which was not claimed in the examined claims. 
4) facts presented are not germane to the rejection at issue, namely that the claimed invention operates more cleanly than the previously recited prior art (Affidavit, Para.s 9, 12-13). 
5) Examiner notes that no evidence is supplied by the Applicant to prove the assertion that the device of Eicher would not work as the intended invention in the instant application, namely the bearings taught by Eicher are not equivalent load supporting and friction reducing elements to the bearing (8) disclosed by Witko (Affidavit, Para 11).  Examiner further notes that no evidence is supplied by the Applicant to prove the assertion that the device disclosed by Witko would not operate as disclosed, having been modified by the ball bearing elements as taught by Eicher. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, et alia (US 2018/0126386), hereinafter Witko, in view of Eicher, et alia (US 2015/0157167), hereinafter Eicher, in view of Sahli, et alia (US 2016/0045071), hereinafter Sahli, and Moneta, et alia (US 2017/0135524), hereinafter Moneta. 
Regarding Claim 1, Witko discloses a grinder (100), comprising: 
a base (20) having a first plurality of grinding teeth (24) & (26) for grinding a fibrous substance (Para [0002], Ln 2), and a grinding cap (10) comprising a second plurality of grinding teeth (12) & (13) for grinding the fibrous substance, the grinding cap being adapted to contact the base so that the grinding cap can be rotated relative to the base (Para [0035], Ln 2-3). 
Witko further discloses a single bearing (8) (Para [0035, Ln 6-7) and additionally discloses the purpose of the bearing is to reduce the fiction between the base and grinding cap (Para [0033], Ln 6-9). 
Witko is silent to upper/lower bearing tracks, a plurality of ball bearings, the bearing element material and lubricant, and wherein the lower bearing track, the plurality of ball bearings, and the upper bearing track reduce friction between the grinding cap and the base. 
Eicher teaches a grinder (Para [0029], Ln 2). Eicher further teaches a lower bearing track (23) (Para [0033], Ln 4-5; as illustrated in at least Fig 3) encircling the first plurality of grinding teeth (7) (Para [0033], Ln 5; Fig 1 ); a plurality of ball bearings (21) (Para [0033], Ln 4) disposed in the lower bearing track (Para [0033], Ln 4-5; as illustrated in at least Fig 3); an upper bearing track (19) (Para [0033], Ln 1-3 & 13; Fig 4) in rotational contact with the plurality of ball bearings (as illustrated in at least Fig 3); the grinding cap (20) (as illustrated in at least Fig 4) being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base (23) (Para [0033], Ln 2-5). Examiner notes that although Eicher is not explicit to wherein the lower bearing track, the plurality of ball bearings, and the upper bearing track reduce friction between the grinding cap and the base, Witko discloses this is the purpose of the bearing between the base and grinding cap (Para [0035], Ln 6-9). Witko further discloses the purpose of reducing friction between the base and grinding cap is to reduce wear and ease operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by Witko, to include the lower bearing track, the plurality of ball bearings disposed in the lower bearing track and the upper bearing track in rotational contact with the plurality of ball bearings, the grinding cap being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base, as taught by Eicher, in order to reduce friction between the base and grinding cap, resulting in reduction of wear and ease of operation. 
Examiner further notes that Eicher teaches a ceramic bearing element (19) (Para [0032], Ln 10-12 the grinding ring mount has been interpreted as a bearing since it is illustrated and disclosed to be an element which supports at least one other, as illustrated in at least Fig 4). Examiner further notes that the use of ceramic materials is known in the food grinder art, as evidence by Sahli (Para [0178], Ln 1-3), and the use of polymer materials for bearings by Moneta (78) (Para [0085], Ln 10, 13, 15-18) & (104) (Para [0089], Ln 6-8). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by the combination of Witko and Eicher, to include bearings of ceramic or polymer material, as taught by Sahli and Moneta, respectively, to ensure food safety. 
Examiner further notes that combination of Witko, Eicher, Sahli and Moneta is silent to any bearing lubricant, which Examiner has interpreted to mean that none is present. 
Witko is silent to an inner bearing seal. Eicher further teaches an inner bearing seal (25) (Para [0033], Ln 11-12) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of ball bearings. Examiner notes that although Eicher is not explicit to the inner bearing seal reducing contact between the fibrous substance and the plurality of ball bearings, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include the inner bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of ball bearings, and thus improve the longevity and operation of the grinder. 
Witko is silent to an outer bearing seal. Eicher further teaches an outer bearing seal (24) (Para [0033], Ln 9-11) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of ball bearings. 
Examiner notes that although Eicher is not explicit to the outer bearing seal reducing contact between the fibrous substance and the plurality of ball bearings, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include the outer bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of ball bearings, and thus improve the longevity and operation of the grinder. 
Witko is silent to the grinding cap and the base define a gap between them, when the grinding cap is contacting the upper bearing track.  Sahli teaches a grinder (1) (as illustrated in Fig 5), having a grinding cap (71), a base (6), and upper bearing track (72).  Sahli further teaches a gap between grinding cap and the base when the grinding cap is contacting the upper bearing track 

    PNG
    media_image1.png
    565
    855
    media_image1.png
    Greyscale

FIG EX–1 (annotated Sahli Fig 5)
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include grinding cap and the base define a gap between them, when the grinding cap is contacting the upper bearing track, as taught by Sahli, in order to prevent binding of rotating elements when the grinder is operating. 
Regarding Claim 6, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses at least one magnet (6) (Para [0036], Ln 2) disposed between the base and the grinding cap (Fig 2), the magnet adapted to connect the grinding cap to the base when the grinder is not in use (Para (0036], Ln 10-13). 
Regarding Claim 7, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a first container (30) adapted to attach to the base opposite the grinding cap (Para [0037], Ln 1-2). 
Regarding Claim 8, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the base comprises a plurality of base openings (22) (Para [0041], Ln 5-7; Fig 4) adapted to allow the fibrous substance to pass through the base to the first container as the fibrous substance is ground (Para [0041], Ln 5-7). 
Regarding Claim 9, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the first container is adapted to attach to the base with at least one first connection mechanism comprising a container magnet (7) (Para [0037], Ln 16-20). 
Regarding Claim 13, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the at least one first connection mechanism comprises a plurality of container magnets (7) (Para [0037], Ln 16). 
Regarding Claim 14, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a second container (40) adapted to attach to the first container opposite the base (Para [0038], Ln 1-3; Fig 2). 
Regarding Claim 15, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a mesh screen (5) 
(Para [0037], Ln 2-3; Fig 2) disposed between the first container and the second container. 
Regarding Claim 18, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the grinder comprising stainless steel, aluminum, polymer, stone, wood, or a combination of two or more thereof (Para [0034], Ln 5-8). 
Claims 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witko, Eicher, Sahli and Moneta and in view of Franchet (WO2004037057), hereinafter Franchet (Examiner notes the references to Franchet pertain to the provided translation). 
Regarding Claim 5, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above.  The combination of Witko, Eicher, Sahli and Moneta  is silent to lock structures. 
Franchet teaches a grinder (Ln 14). Franchet further teaches the upper bearing track (22) (Ln 42) comprises an upper lock structure (220) (Ln 27-30 & 104-105) (Fig 2); 
and the lower bearing track (21) comprises a lower lock structure (210) (Fig 2); 
wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of ball bearings (Examiner notes the ball bearings [212] & [213], of element [21] and [225] & [226], of element [22], only provide bearing contact when axially aligned as illustrated in Fig 3) disposed in the lower bearing track (Ln 91-92) (Fig 1 ). Franchet further teaches one advantage of the locking feature is to provide for axial adjustment of the grinding components. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include the upper bearing track comprising the upper lock structure and the lower bearing track comprising the lower lock structure, wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of ball bearings, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 9, alternate interpretation, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above.  The combination of Witko, Eicher, Sahli and Moneta is silent to the container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange, a groove to receive a locking flange, and a threaded interface, and combinations thereof (Para [0037], Ln 16-20). 
Franchet teaches the first container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange (211 ), a groove (210) to receive a locking flange, and combinations thereof (Fig.s 1 & 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include the locking flange and the groove to receive the locking flange, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 10, the combination of Witko, Eicher, Sahli, Moneta and Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the locking flange comprises a rotational stop (211) (Fig.s 1 & 2). 
Regarding Claim 11, the combination of Witko, Eicher, Sahli, Moneta and Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the at least one first connection mechanism comprises a plurality of locking flanges (Fig 2). 
Regarding Claim 12, the combination of Witko, Eicher, Sahli, Moneta and Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the plurality of locking flanges comprises at least one rotational stop (211) (Fig.s 1 & 2). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witko, Eicher, Sahli and Moneta and in view of Dukat (US 9,757,733), hereinafter Dukat. 
Regarding Claim 16, the combination of Witko, Eicher, Sahli and Moneta teaches all elements of the claimed invention as stated above. Witko discloses the second container is adapted to attach to the first container with at least one second connection mechanism comprises a container magnet (7) (Fig 2).  The combination of Witko, Eicher, Sahli and Moneta is silent to the second container is adapted to attach to the first container with a threaded interface. 
Dukat teaches a grinder (Col 1, Ln 56). Dukat further teaches a first (8) and second container (10), connected to the base (6) (Fig.s 3NB). Dukat further teaches the second container is adapted to attach to the first container (Col 16, Ln 14-15) with a threaded interface (48) (Col 16, Ln 18-21 ). Dukat further teaches this method of attaching the first and second containers allows for a quicker separation or coupling of the two elements (Col 16, Ln 29-33). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Witko, Eicher, Sahli and Moneta to include adaptation of the second container to attach to the first container with a threaded interface, as taught by Dukat, to allow for a quicker separation or coupling of the two elements. 
Regarding Claim 17, the combination of Witko, Eicher, Sahli, Moneta and Dukat teaches all elements of the claimed invention as stated above.  Dukat further teaches the at least one second connection mechanism comprises a threaded interface (48) (Col 16, Ln 14-15). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witko, Eicher, Sahli and Moneta and in further in view of Lewis, et alia (US 5,260,657), hereinafter Lewis. 
Regarding Claim 19, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to a ceramic bearing element. Eicher teaches a ceramic bearing element (19) (Para [0032], Ln 10-12).  Eicher is not explicit to the material used for the ball bearings, however ceramic material for ball bearings is well known in the art, as evidenced by Lewis (Col 4, Ln 31-46). 
Regarding Claim 20, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to a polymer bearing element. Moneta teaches polymer materials for bearings (78) (Para [0085], Ln 10, 13, 15-18) & (104) ( Para [0089], Ln 6-8).  Moneta is not explicit to the material used for the ball bearings, however polymer material for ball bearings is well known in the art, as evidenced by Lewis (Col 4, Ln 31-46). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruzycky (US 7,886,999) teaches a device and a method for grinding food items. 
Biernatek (US-20180049591 ) teaches a grinding mechanism for food products, having ball bearings. 
Wagner (US 5,685,501) teaches a grinder having bearings and seals for the bearings. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725